 In theMatter ofCRANECOMPANYandUNITEDSTEELWORKERS OFAMERICA,C.'I.O.Case No. 10-#_1192.-Decided July 20,1941./Mr. Hobart A. MclVhorter,of Birmingham, Ala., for the Company.Messrs. R. M. PoarchandLouie Yates,of Birmingham, Ala.,.for_.theUnion.Mr. Louis Cok t,of counsel to the Board.DECISIONANDDIRECTIONOF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the Union, alleging that a question affecting commercehad arisen concerning the representation of employees of Crane Com-pany,Birmingham,Alabama, herein called the Company, theNational Labor Relations Board provided for an appropriate hearingupon due notice before T. Lowry Whittaker, Trial Examiner. Saidhearing was held at Birmingham. Alabama, on June 26, 1944.TheCompany and the Union appeared, participated, and were affordedfull opportunity to be heard, to examine and cross-examine Witnesses,and to introduce evidence bearing on the issues.The Trial Examin-er's rulings made at the hearing are free from prejudicial error andare hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYCrane Company is an Illinois corporation with its principal place ofbusiness at Chicago, Illinois.We are here concerned with its shop at,Birmingham-, Alabama, Where it is engaged in the fabrication of pipe.'During the 12-month period preceding the hearing the Company pur-chased raw- materials valued in excess of $300,000 for use at its Bir-57 N. L. R B., No. 84464 1 'CRANE COMPANY'miligham 'shop, approximately 99 percent of which was shipped .to it'from points outside the State of Alabama. ' During the same periodthe Company sold products from its Birmingham shop valued inexcess of $500,000, about 60 percent of which was shipped to points-outside the State of Alabama._The Company admits, for the purpose of this proceeding, that it isengaged in commerce, within, the meaning of the National LaborRelations Act.It.THE ORGANIZATION INVOLVEDUnited Steelworkers of America is a labor organization affiliatedwith the Congress of Industrial Organizations, admitting to mem-bership employees of the Company.IIII.THE QUESTION CONCERNING REPRESENTATIONOn April 25,-1944, the Union requested the Company to recognizeit as the exclusive collective bargaining representative of, the Com-pany's employees.The Company refused this request.A statement of a Field Examiner of the Board, introduced intoevidence-at the hearing, indicates that the Union represents a sub-stantial number of employees in the unit hereinafter found appro-priate.^We find that a question affecting commerce has arisen concerningthe representation of employees of the' Company, within the mean-ing of Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in substantial agreement with a stipulation of the parties,that all employees at the Birmingham shop of the Company, excludingassistant shipping clerks, clerical employees, regularwatchmen,guards, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or-otherwise effect changes in the statusof employees, or effectively recommend such action, constitute a unitappropriate for, the ,purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V.THE DETERMINATION: OF RFPRESENTATIVESWe shall. direct that the question concerning representation whichhas arisen, by resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed during the1 The Field Examiner reported that the Union presented 31 authorizationcards bearingap¢8rently genuine, signatures of.persona whose names appear on the Company's pay rollof May 6, 1944. ' There are approximately 81 employees in the appropriate unit.e601248-45-vol. 57-31 466 , 'DECISIONS OF. NATIONAL LABOR RELATIONS' BOARDpay-roll period immediately preceding the date of the Direction ofElection herein, subject to, the limitations and additions set forth inthe' Direction.-,'., ,DIRECTION OF ELECTIONBy'virtue of and pursuant to tbe,power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Crane Company,Birmingham, Alabama, an election by secret ballot shall be conductedas early as possible, but not later than thirty (30) days from the dateof this Direction, under the direction and supervision of the RegionalDirector for the Tenth Region,'acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11,'of said Rules and Regulations, among the employees .inthe unit found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll, period because they were ill 'or 'on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any who -have since quit or been discharged for cause and have not been rehired,or reinstated prior to the date of the election, to' determine whetheror'not they desire to be represented by United Steelworkers of America,C. I. 0., for the purposes of collective bargaining.-0I